IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 40381

STATE OF IDAHO,                                  )     2013 Unpublished Opinion No. 522
                                                 )
       Plaintiff-Respondent,                     )     Filed: June 4, 2013
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
ALFREDO LUA,                                     )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho,
       Jerome County. Hon. John K. Butler, District Judge.

       Order relinquishing jurisdiction, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Ben P. McGreevy, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                          Before LANSING, Judge; GRATTON, Judge;
                                   and MELANSON, Judge

PER CURIAM
       In this case, we are asked to determine whether the district court abused its discretion in
refusing to grant probation following a period of retained jurisdiction. We are also asked to
review a unifed sentence of ten years, with a minimum period of confinement of six years, for
forgery. We affirm.
       Alfredo Lua pled guilty to one count of forgery. I.C. § 18-3601. In exchange for his
guilty plea, additional charges were dismissed. Lua was sentenced to a unified term of ten years,
with a minimum period of confinement of six years, to run concurrent with sentences he received
in another county. The district court retained jurisdiction for 180 days, and Lua was sent to
participate in the rider program.



                                                1
       Prior to completion of his rider program, the rider program staff recommended
relinquishment of jurisdiction.     The district court relinquished jurisdiction.       Lua filed an
I.C.R. 35 motion for reduction of his sentence, which the district court denied. Lua appeals,
claiming that the district court erred by refusing to grant probation. Lua argues that the sentence
of ten years, with a minimum period of confinement of six years, is excessive and that the district
court should have sua sponte reduced it upon relinquishment of jurisdiction.
       We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
97 (Ct. App. 1990).
       The record in this case shows that the district court properly considered the information
before it and determined that probation was not appropriate. We hold that Lua has failed to show
that the district court abused its discretion and affirm the order relinquishing jurisdiction.
       Lua also contends that the unified sentence ten years, with a minimum period of
confinement of six years, is excessive and constitutes an abuse of discretion. Sentences are
reviewed for an abuse of discretion.      Our appellate standard of review and the factors to be
considered when evaluating the reasonableness of a sentence are well-established. State v.
Burdett, 134 Idaho 271, 1 P.3d 299 (Ct. App. 2000); State v. Sanchez, 115 Idaho 776, 769 P.2d
1148 (Ct. App. 1989); State v. Reinke, 103 Idaho 771, 653 P.2d 1183 (Ct. App. 1982); State v.
Toohill, 103 Idaho 565, 650 P.2d 707 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007).
       Lua argues that all of the relevant goals of sentencing could have been accomplished with
probation.    As noted above, however, the district court found that probation was not an
appropriate course of action in Lua’s case. The record does not indicate that a unified term of
ten years, with a minimum period of confinement of six years, was an abuse of discretion in this
case. Accordingly, the sentence is affirmed.
       The order of the district court relinquishing jurisdiction and Lua’s sentence are affirmed.




                                                  2